Citation Nr: 0738910	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-32 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
migraine headaches.

2.  Entitlement to service connection for a viral 
syndrome/viral gastritis.

3.  Entitlement to service connection for lymphadenopathy and 
swollen glands.

4.  Entitlement to service connection for a chest disability.

5. Entitlement to service connection for stress, emotional 
problems, and depression.

6.  Entitlement to service connection for rashes, to include 
as due to asbestos exposure.

7.  Entitlement to service connection for dehydration.

8.  Entitlement to service connection for urinary trouble.

9.  Entitlement to service connection for blurred vision.

10.  Entitlement to service connection for trouble breathing, 
to include as due to asbestos exposure.

11.  Entitlement to service connection for a hearing loss 
disability.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from October 1983 to January 
1987.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's headaches are manifested by complaints of 
left-side headaches associated with nausea, photophobia, and 
phonophobia which occur two to three times per day.

2.  The veteran does not have a chronic viral syndrome/viral 
gastritis that is related to his period of active military 
service.

3.  The veteran does not have chronic lymphadenopathy that is 
related to his period of service.

4.  The veteran does not have a chest disability that is 
related to his period of service.

5.  The veteran does not have stress, emotional problems, or 
depression that are related to his period of service.  

6.  The veteran does not have a skin rash that is related to 
his period of service, to include to any asbestos exposure.

7.  The veteran does not have residuals of dehydration 
related to his period of service.

8.  The veteran does not have any urinary trouble that is 
related to his period of service.

9.  The veteran does not have any visual problems that are 
related to his period of service.

10.  The veteran does not have any breathing trouble that is 
related to his period of service, to include to any asbestos 
exposure.

11.  The veteran does not have a chronic hearing loss 
disability that is related to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for headaches 
have not been.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.7, Diagnostic Code (DC) 8100 (2007).

2.  A chronic viral syndrome/viral gastritis was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303(b) (2007).

3.  Chronic lymphadenopathy was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303(b) (2007).

4.  A chest disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

5.  Currently claimed stress, emotional problems, and 
depression were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

6.  Skin rashes were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

7.  Chronic dehydration residuals were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303(b) 
(2007).

8.  Urinary trouble was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

9.  Blurred vision was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

10.  Trouble breathing was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

11.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, nor may such a hearing loss 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In September 2005 and January 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, as well as 
information concerning how to substantiate his claim for an 
increased evaluation, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide any 
evidence in his possession that pertained to his claim.

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an August 2006 SOC 
provided him with an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board notes that he was provided with the provisions of the 
Dingess case in May 2007.

II.  Applicable laws and regulations

A.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

B.  Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under 
section 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, 20 Vet. App. 528 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000 or 4000 hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for 
Service Connection for Asbestos-Related Diseases," and Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Increased evaluation for migraines

Review of the veteran's service medical records (SMRs) 
records shows that he sustained a head injury in service in 
February 1985.  He had a small hematoma, although he denied 
any loss of consciousness.  He sustained another injury in 
April 1985, resulting in a deep laceration which bled 
profusely and caused varying levels of consciousness, from 
groggy to sleepy.  However, his service separation 
examination, performed in October 1986, was silent as to any 
complaints or findings of headaches.

A VA examination was conducted in February 2006.  The veteran 
said he had suffered headaches since service.  He denied any 
aura.  He said that he had left-side headaches, with nausea, 
photophobia, and phonophobia.  This would be relieved by 
lying down.  He stated that the headaches would occur about 
two to three times a day and would last from 5 minutes to all 
day.  Stress and fatigue would trigger these headaches.  The 
objective examination found that he was not in any acute 
distress.  The examination of the head was normocephalic and 
atraumatic.  There was some tenderness over the right 
tempomandibular joint.  He was found to have headaches that 
could be post-traumatic in nature.

Pursuant to 38 C.F.R. Part 4, DC 8100 (2007), a 10 percent 
evaluation is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A noncompensable (zero 
percent) evaluation is assigned for headaches with less 
frequent attacks.  

After a careful review of the evidence of record, the Board 
finds that entitlement to a compensable evaluation for 
migraine headaches has not been established.  The objective 
evidence of record does not indicate that the veteran has 
experienced characteristic prostrating attacks averaging one 
in two months over the last several months.  In this regard, 
the Board notes that it is significant that the veteran has 
sought no treatment for any such prostrating attacks since 
his release from service.  Therefore, the preponderance of 
the evidence is against the veteran's claim for a compensable 
evaluation for migraine headaches.  

B.  Service connection

1.  Viral syndrome/viral gastritis

The veteran's SMRs show that on September 7, 1984, he 
complained of nausea and vomiting.  His bowel sounds were 
normal, and there were no masses or organomegaly.  He 
displayed tenderness over the entire abdomen, worse over the 
left lower quadrant.  The assessment was food poisoning 
versus viral gastritis.  On August 13, 1985, he presented 
with complaints of nausea, vomiting, and stomach cramps which 
he said had been present for one and one-half weeks.  The 
abdomen was soft and tender along the left upper quadrant, 
with no guarding.  Bowel sounds were present, and there was 
no organomegaly.  The clinical assessment was "rule out" 
dehydration.  By the following day, this condition was 
resolving.  On August 22, 1985, a viral syndrome was 
diagnosed based on his complaints of nausea and vomiting; 
this had been accompanied by a brief syncopal episode.  Bowel 
sounds were normal, and the abdomen was soft and nontender, 
with no rebound.  At the time of the October 1986 separation 
examination, the abdomen was within normal limits.

VA outpatient treatment records developed between 2004 and 
2007 show the veteran's report that ingesting milk caused 
diarrhea.  In October 2004, his abdomen was soft, nontender, 
and without masses.  In October 2005, he complained of nausea 
and vomiting of six weeks duration.  However, the veteran 
abruptly ended the clinical interview, and no physical 
examination was conducted.  No further complaints were made 
or are documented in the record.

Upon careful review of the evidence of record, it is found 
that service connection for a viral syndrome/viral gastritis 
has not been established.  The SMRs do show complaints of 
viral illnesses in service, but there is no indication that 
those complaints resulted in the development of a chronic 
disorder.  This conclusion is supported by the normal 
separation examination of 1986 and the subsequent silence of 
the evidentiary record between 1986 and 2004.  While he had 
complained of nausea and vomiting in 2005, he left before an 
examination could be conducted.  In summary, there is no 
objective evidence that suggests a connection between any 
current complaint and the remote, acute illnesses which were 
treated during service.  As a result, service connection 
cannot be awarded.

2.  Lymphadenopathy and swollen glands

The veteran's SMRs demonstrate that he was seen on November 
11, 1983, with complaints of swollen glands.  He was 
diagnosed with pharyngitis.  In September 1984, at the time 
that he complained of nausea and vomiting, he was found to 
have mild lymphadenopathy.  The October 1986 separation 
examination was negative.

The post-service VA treatment records noted that, during a 
May to June 1994 stay at a domiciliary facility and in 
October 2004 clinical notes, the veteran was noted to have no 
lymphadenopathy.

After a careful review of the evidence of record, the Board 
finds that service connection for lymphadenopathy has not 
been established.  While lymphadenopathy related to viral 
illnesses was noted in service, there is no indication that 
these complaints resulted in the development of a chronic 
disability.  This finding is supported by the silence of the 
October 1986 separation examination and the normal treatment 
records developed since his release from service.  There is 
simply no evidence that the veteran has any current 
disability that could be related to the remote and acute 
episodes of lymphadenopathy noted in service.

3.  Chest disability

The service medical records show that the veteran had a brief 
syncopal episode in August 1985, related to a viral illness.  
However, no disorder of the chest was noted.  The October 
1986 separation examination was within normal limits.  The 
post-service treatment records are all silent as to any chest 
disability.  In 1994 and in 2004, his respiration was normal 
and chest X-rays were negative.

After careful review of the evidence of record, it is found 
that service connection for a chest disability is not 
established.  There is no suggestion in the record before the 
Board that the veteran had any disorder of the chest in 
service, and no indication that such a disorder currently 
exists.  Therefore, there is no basis for an award of service 
connection.

4.  Stress, emotional problems, depression

The veteran's SMRs are completely negative for any complaints 
of or treatment for any psychiatric complaints.  The April 
1983 entrance examination and the October 1986 separation 
examination were entirely normal.

Post-service treatment records from VA show extensive 
treatment for polysubstance abuse, mainly identified as 
cocaine and marijuana.  He was noted to have feelings of 
guilt, depression, and anxiety.  In January 2006, the 
diagnoses were anxiety, depression, and a drug-induced mood 
disorder.

VA examined the veteran in February 2006.  He was found to 
have a history of memory problems and sleep disturbances, 
which the examiner felt could be related to either an 
underlying psychiatric disorder or to his drug abuse.  A VA 
outpatient treatment record from February 2006 noted that he 
had a history of significant polysubstance abuse.  He was 
taking medication for the treatment of depression and 
nightmares.  His mood was less depressed, and there was an 
improvement in his feelings of guilt and helplessness.  The 
mental status examination found that his mood was better, but 
that his affect was dysphoric and irritated.  There were no 
delusions or hallucinations.  The Axis I diagnoses were 
polysubstance abuse in early remission and minor depression.

Upon careful review of the evidence of record, the Board 
finds that service connection for stress, emotional problems, 
and depression has not been established.  While the veteran 
has recently been diagnosed with anxiety and depression, 
there is no indication that these disorders were present in 
service.  There is also no suggestion in the record that 
these disorders are in any way related to his remote period 
of service.  Therefore, service connection cannot be awarded.  

5.  Skin rashes

The veteran's service medical records do not show that he had 
any skin rashes in service.  The April 1983 entrance 
examination and the October 1986 separation examination both 
showed that his skin was normal.  

The post-service treatment records show that in 2005, VA 
placed him on Citalpram.  He subsequently developed a rash in 
the bilateral groin area, diagnosed as tinea.

After carefully reviewing the evidence of record, the Board 
finds that entitlement to service connection for skin rashes 
has not been established.  Initially, there is no indication 
that the veteran had any rashes in service to which his 
recent groin rash could be attributed.  He has also asserte, 
however, that the claimed rash is related to in-service 
exposure to asbestos.  The record indicates that the veteran 
served in the Navy as a fireman and in the boiler room of 
various vessels.  This type of service would make it probable 
that he was exposed to asbestos in service.  However, there 
is no suggestion in the medical evidence of record that any 
recently diagnosed tinea is causally or etiologically related 
to such exposure.  To the contrary, this rash has been 
related to medication that he was taking; this medication was 
discontinued and there was no further mention of any rash.  
Therefore, there is no basis upon which to award service 
connection.

6.  Residuals of dehydration

The SMRs demonstrate that the veteran was seen on August 13, 
1985, with complaints of nausea and vomiting.  He stated that 
his lips felt dry.  The examiner noted that his lips and 
mouth were moist.  He had a slight decrease in urinary 
output.  The assessment was "rule out" dehydration.  The 
following day, the assessment was "rule out" resolving 
dehydration.  His October 1986 separation examination was 
within normal limits.  The post-service records do not 
reflect any treatment for any residual disabilities that have 
been related to dehydration.

After careful review of the evidence of record, it is found 
that service connection for residuals of dehydration has not 
been established.  While the veteran was treated on one 
occasion for suspected dehydration in service, there is no 
suggestion in the record that this acute and remote incident 
resulted in any chronic residual disability.  This conclusion 
is supported by the normal separation examination and the 
silence of the post-service treatment records.  As a 
consequence, service connection cannot be awarded.

7.  Urinary trouble

As noted above, in August 1985, the veteran was noted to have 
had a slight decrease in urinary output that was related to 
suspected dehydration.  His October 1986 separation 
examination was negative.

In May and June 1994, the veteran was admitted to a 
domiciliary facility for the treatment of drug abuse.  He was 
noted to have had a urinary tract infection.  In September 
2004, he denied any genitourinary problems.  

Upon careful review of the evidence of record, it is 
determined that service connection for urinary trouble has 
not been established.  The Board acknowledges that the 
veteran did have a slight decrease in urinary output in 
service; however, this had been related to an acute episode 
of dehydration and not to any underlying urinary disorder or 
disease.  In addition, the post-service treatment records 
also do not demonstrate that the veteran has been diagnosed 
with any underlying urinary disability.  Based upon this 
evidence, service connection cannot be awarded.

8.  Blurred vision

The veteran's service medical records include the April 1983 
entrance examination, an October 1983 examination, and the 
October 1986 separation examination.  These all showed normal 
bilateral visual acuity. 

VA treatment records developed after service do not show any 
complaints of or treatment for blurred vision.  At the time 
of the February 2006 VA examination, his visual fields were 
noted to be full to confrontation.  His eyes were equal and 
reactive to light, and the extraocular measurements were 
full.

After a careful review of the evidence of record, the Board 
finds that service connection for blurred vision has not been 
established.  There is no indication in either the service 
medical records or the post-service treatment records that 
any disability of the eyes, to include blurred vision, has 
been diagnosed.  As a consequence, service connection is not 
justified.

9.  Breathing trouble

The SMRs are completely silent as to any complaints of or 
treatment for breathing problems.  The April 1983 entrance 
examination and the October 1986 separation examination noted 
that his respiratory system was within normal limits.

The post-service VA treatment records demonstrate this his 
lungs were normal during a May to June 1994 Domiciliary stay.  
A chest X-ray was negative.  These records did show that he 
was provided prophylactic treatment following a positive 
tuberculosis test in the mid-1990's; however, there were no 
other lung problems noted.  In October 2004, his respiratory 
system was normal.

After a careful review of the evidence of record, it is 
determined that service connection for breathing problems has 
not been established.  Initially, there is no suggestion that 
any breathing disorder was present in service.  Nor is there 
any indication of any currently diagnosed breathing disorder.  
The Board notes that the veteran has contended that he has 
lung problems due to exposure to asbestos in service.  As 
noted above, it is probable, given the nature of his service, 
that he was exposed to asbestos in service.  However, there 
is no indication of the presence of asbestosis or of any 
other lung disorders that have been either causally or 
etiologically related to such exposure.  Therefore, it is 
concluded that service connection cannot be awarded based 
upon this evidence.

10.  Hearing loss

Numerous audiological examinations were conducted during the 
veteran's period of service.  On the authorized audiological 
evaluation conducted as part of the April 1983 entrance 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
20
LEFT
5
10
0
15
15

On the authorized audiological evaluation in October 1983, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
0
10
15
LEFT
20
15
0
10
10

On the authorized audiological evaluation in December 1985, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
10
LEFT
50
25
10
25
10

On the authorized audiological evaluation in March 1986, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
5
LEFT
20
10
10
10
10

On the authorized audiological evaluation conducted as part 
of the October 1986 separation examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
0
LEFT
20
25
10
10
10

The post-service records make no mention of any hearing 
deficit.  This was specifically noted during a May to June 
1994 Domiciliary stay.  In 2004, his ears were noted to be 
normal, and no hearing loss was complained of.

After careful review of the evidence of record, it is found 
that service connection for a bilateral hearing loss 
disability has not been established.  There is no suggestion 
in the record that any hearing deficit was noted either in 
service or in the post-service treatment records.  Therefore, 
there is no hearing loss disability that could be related to 
his period of service.  Therefore, service connection cannot 
be granted.  

It is true that the veteran's lay statements may be competent 
to support the claims for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.   In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.

While the veteran's various contentions have been carefully 
and sympathetically considered, these contentions are 
outweighed by the absence of any medical evidence to support 
the veteran's claims.  Therefore, the preponderance of the 
evidence is against the claims for service connection, and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation for migraine 
headaches is denied.

Entitlement to service connection for a viral syndrome/viral 
gastritis is denied.

Entitlement to service connection for lymphadenopathy and 
swollen glands is denied.

Entitlement to service connection for a chest disability is 
denied.

Entitlement to service connection for  stress, emotional 
problems, and depression is denied.


[Continued on Next Page]


Entitlement to service connection for rashes, to include as 
due to asbestos exposure, is denied.

Entitlement to service connection for dehydration is denied.

Entitlement to service connection for urinary trouble is 
denied.

Entitlement to service connection for blurred vision is 
denied.

Entitlement to service connection for trouble breathing, to 
include as due to asbestos exposure, is denied.

Entitlement to service connection for a hearing loss 
disability is denied.




_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


